Citation Nr: 1500364	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for herpes disease.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1982.

This matter came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A video conference hearing before the undersigned Veterans Law Judge was held in February 2010; the transcript is of record.

This matter was remanded in April 2010 and May 2012 for additional development.

The Board issued a decision denying this appeal in January 2013.  In March 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current diagnosis of herpes is related to the "probable herpes" noted in service.


CONCLUSION OF LAW

The criteria to establish service connection for herpes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant service connection for herpes constitutes a full grant of the disability sought on appeal.  Therefore, no further development is needed under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, and no prejudice results from any deficiencies.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection generally requires competent and credible of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In its January 2013 denial, the Board found that the Veteran suffered from herpes disease during active service.  An April 1982 service treatment record reflects an assessment of "sounds like probable herpes."  Additionally, a July 2013 VA examiner found the Veteran's assertion of a penile lesion to be credible and concluded that based on a 2010 positive herpes simplex virus (HSV) test (indicating a prior herpes simplex illness), it is likely that he had an episode of herpes genitalia in service. 

The Board denied the claim because VA examiners in December 2011 and July 2012 VA concluded that the Veteran's post-service penile lesions were not due to herpes disease.  The December 2011 VA examiner noted that the penile lesion observed on examination differed from the in-service lesion described by the Veteran.  The December 2011 VA examiner concluded that the current condition was not the same as the condition in service due to a lack of continuity of symptomatology, and found that the Veteran had no residuals from the in-service penile lesion.  Likewise, the July 2012 VA examiner concluded that although the Veteran had a herpes lesion in service, the post-service lesions were not due to herpes and it was less likely than not that herpes is a chronic recurrent cause of active lesions.  The July 2012 VA examiner opined that the Veteran's in-service herpes had resolved and there is no current herpes disease.

Evidence received since the January 2013 Board denial (now vacated) reflects that the Veteran sought VA treatment in February 2013 (VBMS, p. 116).  He reported a one week history of lesions on his penis.  He reported that he had a similar episode in the past.  With the HSV culture pending, he was assessed with penile ulcers.  However, the culture obtained "was POSITIVE for herpes simplex virus type 2 (HSV-2), confirming the diagnosis of genital herpes."  [Emphasis in original] (VBMS, p. 113).  An April 2013 treatment report reflects that the Veteran was assessed with genital herpes with no recurrent outbreaks.  It was noted that there was documented HSV type 2 from penile lesion. 

Considering all lay and medical evidence of record, the Board resolves doubt in the Veteran's favor and finds that he currently has herpes that began during service.  Therefore, service connection is warranted for herpes.  38 C.F.R. §§ 3.102, 3.303.

The Board continues to note that the Veteran has had other clearly identified skin conditions that are unrelated to any penile or herpes conditions, to include xerosis, tinea pedis, prior pseudofolliculitis barbae, and prurigo nodularis.  Consequently, not all of the Veteran's "eruptions" are necessarily symptoms of herpes.  Nonetheless, the evidence is in equipoise as to his current diagnosis and its relationship to service.


ORDER

Entitlement to service connection for herpes is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


